Citation Nr: 1813213	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-23 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, to include as due to herbicide/Agent Orange (AO) exposure.

2. Entitlement to service connection for coronary artery disease, to include as due to herbicide/AO exposure.

3. Entitlement to service connection for diabetes mellitus, to include as due to herbicide/AO exposure.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, M. C.


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board remanded these matters in August 2017 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Statement of the Case (SOC), issued by the RO in October 2016, continued to deny service connection for the Veteran's upper right extremity disability.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2017. A transcript of the hearing was prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In a May 2005 rating decision, the RO denied service connection for diabetes mellitus. The Veteran was notified of the decision along with his appeal rights. He did not submit a notice of disagreement nor new and material evidence within one year following the May 2005 denial. 

2. Evidence submitted since the May 2005 rating decision that denied service connection for diabetes mellitus relates to an unestablished fact necessary to substantiate the claim.

3. The Veteran's overseas service did not include duty or visitation in Vietnam or presence in the inland waters of Vietnam, and the record shows that he was not exposed to an herbicide agent, such as AO, during active service.

4. Coronary artery disease was not present during active service, nor did it manifest to a compensable degree within one year of separation from service, and the record contains no indication that post-service coronary artery disease is causally related to his active service or any incident therein.

5. Diabetes mellitus was not present during active service, nor did it manifest to a compensable degree within one year of separation from service, and the record contains no indication that post-service diabetes mellitus is causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

1. The May 2005 rating decision denying service connection for diabetes mellitus is final. New and material evidence has been received to reopen the claim for entitlement for service connection for diabetes mellitus. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

2. Coronary artery disease was not incurred in active service and may not be presumed to have been incurred in active service. 38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. Diabetes mellitus was not incurred in active service and may not be presumed to have been incurred in active service. 38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its August 2017 remand directives. A Travel Board hearing was provided to the Veteran in November 2011. Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1103, 20.1104. If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. Manio v. Derwinski, 1 Vet. App. 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).

The RO denied service connection for diabetes mellitus in May 2005 because the Veteran's claims file did not show he had service in Vietnam, his service treatment records did not indicate a diagnosis or symptoms of diabetes mellitus, and the Veteran was not diagnosed with diabetes mellitus within one year of discharge from service. The Veteran was notified of the decision at that time, along with his appeal rights. He did not submit a notice of disagreement nor new and material evidence within one year following the May 2005 denial. Thus, the May 2005 rating decision is final.

In November 2011, the Veteran filed a claim to reopen the issue of entitlement to service connection for diabetes mellitus. Since the May 2005 decision, the Veteran has submitted deck logs from the U.S.S. Princeton, which may include dates from his time in service, indicating new evidence. This evidence is material as it relates to the Veteran's claim that he served in Vietnam and raises a reasonable possibility of substantiating the Veteran's claim. 

In the March 2006 statement of the case, the RO essentially reopened the claim and decided it on the merits. Thus, the Veteran is not prejudiced by the Board also roepening the claim and deciding it on the merits.


III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases will be service-connected even if there is no in-service record of the disease in service. 38 C.F.R. § 3.307(a)(6), (d), 3.309(e). Notwithstanding the foregoing presumptions, a Veteran is not precluded from establishing service connection due to exposure to herbicides with proof of direct causation. Combee v. Brown, 38 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases, such as [  ], become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Under 38 C.F.R. § 3.307(a)(6), the presumption of service connection with respect to the Veteran's claim for diabetes mellitus, type II, applies only to Veterans who had set foot in the Republic of Vietnam or Veterans who served in inland waterways.

The Board notes that the Veteran was previously denied service connection for PTSD in September 2011, in part, on the basis of a finding that the Veteran did not serve in the Republic of Vietnam. The Board finds the only additional evidence in the Veteran's claims file to support service in Vietnam are deck logs from the U.S.S. Princeton. These records cover the dates of August 31, September 1, and September 10. The year is not visible on the document submitted by the Veteran, but it is clear that the deck logs represent a time period in the 1960s. 

Even assuming that the time period covered on these deck logs covers a time period in which the Veteran was aboard the U.S.S. Princeton, the deck logs do not show that the Veteran had service in Vietnam or the inland waterways. The deck logs indicate only that the U.S.S. Princeton was anchored 12 miles off the coast of Vietnam on August 31 and 18 miles off Cape St. Jacques, South Vietnam on September 1, not that the U.S.S. Princeton entered the inland waterways.

The Board notes that the Veteran's assertions at his June 2009 hearing that he was transported from the U.S.S. Princeton, or any other ship, to land or the inland waterways of Vietnam to build a bridge, are not new and were sufficiently addressed by the Board's September 2011 decision.

Without the requisite service, the Veteran's claim for service connection for diabetes mellitus is not entitled to the relaxed evidentiary requirements promulgated by 38 C.F.R. §§ 3.307 and 3.309. Service connection is still available if the Veteran shows direct exposure to herbicides/AO, however the Board finds that the Veteran's testimony and statements do not include evidence that the Veteran had any incidents or events in service wherein he asserts he was in direct contact with herbicides/AO.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be granted on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

The Veteran underwent a three vessel coronary bypass in December 2007 and has been diagnosed with coronary artery disease as late as May 2009, meeting the first requirement for direct service connection, which requires evidence of a current disability.

However, the Veteran's STRs do not indicate any treatment for or evidence of a heart disability while in service. A clinical evaluation at the Veteran's October 1966 separation examination did not indicate any abnormalities with the Veteran's heart. Absent an in-service incurrence or aggravation of a heart disability, service connection on a direct basis must be denied.

The Board notes that coronary artery disease is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.

However, as noted above, the Veteran's separation examination and STRs did not include references to a diagnosis of coronary artery disease or indications of a heart disability while in service. Additionally, the claims file does not indicate a diagnosis of coronary artery disease within one year of discharge from service. As noted above, the Veteran's claims file indicates the Veteran had a coronary bypass in 2007, over 40 years after discharge from service, and private medical records from October 1973 and September 1975 indicate that the heart and lungs were noted to be normal. As current coronary artery disease did not arise within one year of service and the preponderance of the contemporaneous evidence is against a finding of continuity of symptomatology between the Veteran's separation from service and the current disability, service connection on a chronic presumptive basis must also be denied.

Private medical records indicate a diagnosis of diabetes mellitus in March 2003, meeting the first requirement for direct service connection, which requires evidence of a current disability.

However, the Veteran's service treatment records (STRs) do not indicate any treatment for or evidence of diabetes mellitus in service. A clinical evaluation at the Veteran's October 1966 separation examination did not indicate any abnormalities other than a scar, mark, or tattoo on the Veteran's right knee. Absent an in-service incurrence or aggravation of diabetes mellitus, service connection on a direct basis must be denied.

The Board notes that diabetes mellitus is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.

However, as noted above, the Veteran's separation examination and STRs did not include references to a diagnosis of diabetes mellitus or indications of diabetes mellitus while in service. Additionally, the claims file does not indicate a diagnosis of diabetes mellitus within one year of discharge from service. As noted above, the Veteran's claims file indicates the Veteran was diagnosed with diabetes mellitus in March 2003, approximately 37 years after discharge from service. As the Veteran's current diabetes mellitus did not arise within one year of service and the preponderance of the contemporaneous evidence is against a finding of continuity of symptomatology between the Veteran's separation from service and the current disability, service connection on a chronic presumptive basis must also be denied.


ORDER

The application to reopen a claim for service connection for diabetes mellitus is granted.

Entitlement to service connection for coronary artery disease, to include as due to herbicide/AO exposure is denied.

Entitlement to service connection for diabetes mellitus, to include as due to herbicide/AO exposure is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


